THE THIRTEENTH COURT OF APPEALS

                                       13-20-00482-CV


                           Mary Helen Woods and Robert R. Woods
                                              v.
                            Rio Grande Valley Livestock Show, Inc.


                                    On Appeal from the
                       92nd District Court of Hidalgo County, Texas
                           Trial Court Cause No. C-4216-18-A


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

March 11, 2021